     Case 3:13-cv-00267-MMD-WGC Document 65 Filed 10/09/20 Page 1 of 2



1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6      JEFF N. ROSE,                                       Case No. 3:13-cv-00267-MMD-WGC

7                                       Petitioner,                       ORDER
                            v.
8
       ROBERT LEGRAND, et al.,
9
                                    Respondents.
10

11

12           The Court previously denied Petitioner Jeff N. Rose’s first amended petition for writ

13    of habeas corpus under 28 U.S.C. § 2254. (ECF No. 44.) On appeal, the United States

14    Court of Appeals for the Ninth Circuit affirmed in part, reversed in part, and remanded

15    with instructions to conditionally grant the writ pending a new trial. (ECF No. 48.) In

16    particular, the Court of Appeals reversed the Court’s denial of Ground 1. Accordingly, the

17    Court orders as follows.

18           It is therefore ordered that the Court’s Order addressing the merits of the petition

19    (ECF No. 44) is vacated in part as to the denial of relief on Ground 1, that the Court’s

20    prior Judgment (ECF No. 45) denying relief on the petition as amended is vacated, and

21    that the Clerk of Court will reopen this matter.

22           It is further ordered that the petition for a writ of habeas corpus, as amended, is

23    conditionally granted on Ground 1 and that, accordingly, the state court judgment of

24    conviction of Petitioner Jeff N. Rose in No. 02C188264 in the Eighth Judicial District Court

25    for the State of Nevada hereby is vacated and Petitioner will be released from all forms

26    of custody and all other restrictions and consequences that flowed from said judgment

27    within 30 days of entry of this order, unless the state files a written election in this matter

28    within that 30-day period to retry Petitioner and thereafter commences jury selection in
     Case 3:13-cv-00267-MMD-WGC Document 65 Filed 10/09/20 Page 2 of 2



1     the retrial within 120 days following the election to retry Petitioner, subject to reasonable

2     request for modification of the time periods in the judgment by either party pursuant to

3     Rules 59 or 60. All remaining claims have been, remain, and are denied with prejudice

4     following upon the Court’s prior Order (ECF No. 44) to the extent that it has not been

5     vacated, with regard to claims other than Ground 1, and further following upon the

6     decision (ECF No. 48) of the Court of Appeals.

7            The Clerk of Court further will enter final judgment accordingly, conditionally

8     granting the petition for a writ of habeas corpus as provided above and then again closing

9     this case. It is the Court’s intention that the judgment entered pursuant to this order will

10    be a final judgment. Final judgment is entered subject to a possible later motion to reopen

11    the matter to enter an unconditional writ if then warranted, as a matter of enforcement of

12    the judgment.

13           The Clerk of Court further will substitute Nevada Department of Corrections

14    Director Charles Daniels for Respondent Robert LeGrand.

15           The Clerk of Court further will provide a copy of this order and the judgment to the

16    Clerk of the Eighth Judicial District Court, in connection with that court’s No. 02C188264.

17           It is further ordered that Petitioner will continue on release subject to the same

18    conditions that the Court imposed (ECF Nos. 56, 57) pending, inter alia, Respondents’

19    notice of election.

20           DATED THIS 9th Day of October 2020.

21

22

23                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
24

25

26
27

28
                                                   2
